witness saw Toenniges enter the second building and gesture for the man
                 to join her. Moments later, Grey saw Toenniges and the man fleeing the
                 area of the second building while carrying her purse. Evidence was
                 presented connecting Hinkle to Toenniges, and Grey and Chapman
                 identified Hinkle as the male suspect in a pretrial photo lineup and at
                 trial.
                             We conclude that the jury could reasonably infer from the
                 evidence presented that Hinkle committed the charged crimes.         See NRS
                 199.480(3)(g); NRS 205.060(1); NRS 205.220(1)(a); see also Garner u. State,
                 116 Nev. 770, 780, 6 P.3d 1013, 1020 (2000) ("Conspiracy is seldom
                 demonstrated by direct proof and is usually established by inference from
                 the parties' conduct."), overruled on other grounds by Sharma v. State, 118
                 Nev. 648, 56 P.3d 868 (2002). Circumstantial evidence can support a
                 conviction, Lisle u. State, 113 Nev. 679, 691-92, 941 P.2d 459, 467 (1997),
                 holding limited on other grounds by Middleton v. State, 114 Nev. 1089,
                 1117 n.9, 968 P.2d 296, 315 n.9 (1998), and the jury's verdict will not be
                 disturbed on appeal where, as here, it is supported by sufficient evidence,
                 see Bolden u. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981).
                             Second, Hinkle contends that the district court erred by
                 denying his motion to strike the venire for failing to represent a fair cross-
                 section of the community and by doing so without conducting an
                 evidentiary hearing. We disagree with both contentions. Hinkle merely
                 challenged the "particular jury pool" drawn in his case and failed to
                 demonstrate that the underrepresentation of African-Americans in that
                 pool was a result of systemic discrimination in the jury selection process.
                 See Williams u. State, 121 Nev. 934, 940, 125 P.3d 627, 631 (2005); Duren
                 u. Missouri, 439 U.S. 357, 366 (1979). Although Hinkle asserted that he

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                 was unable to make such a demonstration without examining the jury
                 commissioner, he failed to suggest how the commissioner's testimony
                 would substantiate his claim and did not allege sufficient facts to entitle
                 him to an evidentiary hearing on this basis. We conclude that the district
                 court did not err.
                              Third, Hinkle contends that the district court abused its
                 discretion by denying his motion for a mistrial because the State violated
                 its duty of disclosure under Brady v. Maryland, 373 U.S. 83 (1963).
                 Hinkle moved for a mistrial after a law enforcement officer testified that
                 he had stopped a man in the area who matched witnesses' descriptions of
                 the suspect. Both Chapman and Grey were asked if the detained
                 individual was the perpetrator; Chapman stated that he was not, but Grey
                 stated that she was not sure. The detained individual was released.
                 Hinkle argued that this information should have been disclosed because it
                 could have been used to develop an alternative suspect and impeach
                 Grey's subsequent identification. The State asserted that it had no duty to
                 disclose the information because it was not favorable to the defense, but
                 regardless, it had been disclosed via law enforcement's computer-aided-
                 dispatch log. The State agreed that the log was difficult to decipher, but
                 claimed it was not responsible for helping the defense interpret discovery.
                 The district court denied Hinkle's motion.
                              We agree that the evidence regarding Grey's inconclusive
                 identification was favorable to the defense, see Mazzan v. Warden, 116
                 Nev. 48, 67, 993 P.2d 25, 37 (2000), and was inappropriately withheld
                 because the dispatch log provided to the defense could not reasonably be
                 read to provide this information. However, given the evidence presented
                 at trial—which included testimony regarding Grey's inconclusive

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                identification—there is not a "reasonable possibility" that the omitted
                evidence would have affected the outcome.     See id. at 66, 993 P.3d at 36;
                Lay v. State, 116 Nev. 1185, 1196, 14 P.3d 1256, 1264 (2000). Therefore,
                we conclude that the district court did not abuse its discretion by denying
                Hinkle's motion for a mistrial. See Raclin v. State, 120 Nev. 121, 142, 86
                P.3d 572, 586 (2004) ("The trial court has discretion to determine whether
                a mistrial is warranted, and its judgment will not be overturned absent an
                abuse of discretion.").
                               Having considered Hinkle's contentions and concluded that no
                relief is warranted, we
                               ORDER the judgment of conviction AFFIRMED. 1




                  1, ;A:-Aiti P3/451
                Douglas


                cc:    Hon. Michael Villani, District Judge
                       Bush & Levy, LLC
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk


                       1 The fast track statement and reply submitted by Hinkle do not
                comply with the Nevada Rules of Appellate Procedure because the text of
                the brief, excluding headings, footnotes, and quotations, is not double-
                spaced. See NRAP 32(a)(4); NRAP 3C(h)(1). We caution counsel that
                future failure to comply with the rules of this court when filing briefs may
                result in the imposition of sanctions. See NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A